                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ROGER JOHNSON                                                                          PLAINTIFF

vs.                                                           CAUSE NO. 3:04cv393-HTW-FKB

WILLIE E. JOHNSON, et al                                        DEFENDANTS
______________________________________________________________________________

              ORDER REGARDING ALL OUTSTANDING MOTIONS
______________________________________________________________________________

       BEFORE THIS COURT are the following motions:

       1.      Motion for Extension of Time to file Motion to Reconsider [Docket no. 330] filed

               by the pro se plaintiff, Roger Johnson;

       2.      Motion for Reconsideration of this Court’s Order [Docket no. 326] denying

               plaintiff’s post jury verdict motions [Docket no. 331] filed by the pro se plaintiff;

               and

       3.      Motion for Sanctions and/or Injunctive Relief pursuant to Rule 11 [Docket no. 335]

               filed by the defendants, Willie E. Johnson, Carl E. Medlock, Delanio Sanders, and

               William H. Thornton.

The issues are fully briefed by the parties, or the time periods for filing a response have long since

passed, and this Court, being fully advised in the premises, finds as follows:

       I.      MOTION FOR RECONSIDERATION [Docket no. 331]

       In denying plaintiff’s motion for a new trial [Docket no. 315] and motion for judgment as

a matter of law [Docket no. 316], this Court found that plaintiff’s “argument that his lawsuit should

have been treated as a ‘conditions of confinement’ case and not as an ‘episodic act or omission’”

had been “made … before and even appealed … to the Fifth Circuit Court of Appeals which held
that plaintiff’s case presents an ‘episodic act or omission’ to which this court must apply the

‘deliberate indifference’ standard.” [Docket no. 326] (citing Johnson v. Johnson, 694 F. App’x

945, 946 (5th Cir. 2017)). This Court has repeatedly cautioned plaintiff “that he shall not file any

more motions challenging whether the lawsuit sub judice presented a ‘condition of confinement’

or ‘an episodic act or omission.’” [Docket no. 326]; [Docket no. 329].

       Plaintiff’s instant motion does nothing more than reargue this same issue. Pursuant to the

reasoning in [Docket no. 326], this Court finds that plaintiff’s Motion for Reconsideration [Docket

no. 331] must be denied.

       II.        MOTION FOR EXTENSION OF TIME [Docket no. 330]

       Plaintiff requests additional time in this motion to file his aforementioned Motion for

Reconsideration [Docket no. 331]. Because the arguments in his Motion for Reconsideration

[Docket no. 331] lack any merit, plaintiff’s Motion for Extension of Time [Docket no. 330] must

also be denied.

       III.       MOTION FOR SANCTIONS / INJUNCTIVE RELIEF [Docket no. 335]

       This Court has inherent power to sanction the misconduct of litigants practicing before it,

including pro se litigants. Bigsby v. Runyon, 129 F.3d 610 (5th Cir. 1997). Such sanctions may

be injunctive in nature. Id.; see also In re Anderson, 511 U.S. 364, 365, 114 S. Ct. 1606, 1607,

128 L. Ed. 2d 332 (1994)). Plaintiff has been repeatedly cautioned against filing “any more

motions challenging whether the lawsuit sub judice presented a ‘condition of confinement’ or ‘an

episodic act or omission.’” [Docket no. 326]; [Docket no. 329]. As shown through his Motion for

Extension of Time [Docket no. 330] and Motion for Reconsideration [Docket no. 331], plaintiff

remains “[u]ndeterred by this court’s admonition….” [Docket no. 329].




                                                 2
        Pursuant to this Court’s inherent power to issue injunctive relief under Rule 11, this Court

finds that defendants’ Motion for Sanctions / Injunctive Relief [Docket no. 335] should be granted

and plaintiff shall hereinafter be precluded from filing any further pleading in the instant cause of

action. No attorneys’ fees, costs or expenses, other than the $2.40 costs that were taxed against

plaintiff on April 24, 2019 [Docket no. 337], shall be awarded to defendants.

        IV.    CONCLUSION

        IT IS, THEREFORE, ORDERED that the plaintiff’s Motion for Reconsideration [Docket

no. 331] is hereby DENIED.

        IT IS FURTHER ORDERED that the plaintiff’s Motion for Extension of Time [Docket

no. 330] is hereby DENIED.

        IT IS FURTHER ORDERED that the defendants’ Motion for Sanctions / Injunctive Relief

[Docket no. 335] is hereby GRANTED and plaintiff is hereinafter barred from filing any further

pleading(s) with this Court in the instant cause of action. The clerk of this court is directed to

return to the pro se plaintiff, Roger Johnson, unfiled, any attempted submission inconsistent with

this bar.

        IT IS FURTHER ORDERED that the defendants’ bill of costs in the amount of $2.40

[Docket no. 337] is herein approved and that no other request for attorneys’ fees, costs or expenses

shall be awarded in favor of the defendants and against the plaintiff.

        SO ORDERED this the 14th day of February, 2020.



                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 3
PREPARED AND SUBMITTED BY:

 /s/ Jason E. Dare
Jason E. Dare (MSB No. 100973)
jdare@pbhfirm.com
PETTIS, BARFIELD & HESTER, P.A.
Post Office Box 16089
Jackson, Mississippi 39236-6089
       Attorney for Defendants




                                  4
